Carroll, J.
These are two actions tried together. The plaintiffs, in the employ of subcontractors, were injured by escaping steam while at work in the boiler room of the steamship “Everett,” which was owned and operated by the defendants. The cause of the accident was the breaking of the auxiliary stop valve on the forward starboard boiler. There was evidence of the defendants’ negligence. It is conceded that the plaintiffs were in the boiler room at the defendants’ invitation, and it is not contended that the plaintiffs failed to exercise proper care. The cases are before us on the defendants’ exceptions to the rulings by the trial judge and his refusal to give certain requests for rulings.
The trial judge told the jury that the defendants were bound to furnish the plaintiffs with a safe place in which to work, to keep it safe and maintain it in a safe and reasonably proper condition. This remark was in substance repeated in the charge. The defendants’ exception to this instruction brings before us the first exception argued in the defendants’ brief.
The statement that the defendants were required to furnish the plaintiffs with a safe place or a reasonably safe place wherein to work did not accurately define the defendants’ duty to the plaintiffs. The defendants were not insurers. They did not undertake to furnish a safe place for the plaintiffs and were not liable to them merely because the boiler room was unsafe. As the plaintiffs were on the steamship at the invitation of the defendants, the defendants were bound in law to use reasonable care and caution to provide and maintain a safe place in which they could work, but were not bound absolutely to provide and maintain such a place; the duty was fulfilled if reasonable care was used to protect the plaintiffs from injury, in supplying and maintaining a safe place. Douglas v. Shepard Norwell Co. 217 Mass. 127,129. Jacobsen v. Simons, 217 Mass. 194,196. Blood v. *89Ansley, 231 Mass. 438, 442. Murphy v. Avery Chemical Co. 240 Mass. 150, 152. Urserleo v. Rosengard, 248 Mass. 542, 544.
The statement that the defendants were obliged to provide and maintain a safe place was subsequently corrected by the trial judge: the jury were instructed that the defendants’ duty was to exercise reasonable care to provide a suitable place; and at the conclusion of the charge, when his attention was directed to the defendants’ exceptions, he said:' “ I don’t mean to say that the defendants insure the safety of the plaintiffs on their premises. The defendants are bound to use reasonable care and caution and diligence to see to it that the premises remain in a safe condition; but they were not insurers of the plaintiffs’ safety, that is, they were not bound to respond to the plaintiffs in damages for injuries suffered by the plaintiffs there for causes over which the defendants had no control and for which they were not the negligent cause.” This instruction correctly stated the law; it was sufficiently favorable to the defendants, and the jury must have understood from these concluding remarks that the duty of the defendants was to exercise proper care and that they were liable only for failure in this respect. In our opinion the defendants were not harmed by the instructions previously given. Their rights were fully protected and the exceptions to the charge of the presiding judge cannot be sustained.
There was no error in the way in which the defendants’ sixth request was dealt with. That request had reference to the inspection of the steamship under U. S. Rev. Sts. § 4421. The judge called the jury’s attention to the fact that the plaintiffs admitted that the vessel had been examined by the federal inspectors in July, 1921, some five months before the plaintiffs were injured; and the jury were instructed that they could properly take into account the inspection of the steamship as bearing on the defendants’ care; that the defendants could to some extent rely on this inspection as indicating that the valve was in good condition and free from defects, but that the defendants could not rely on that inspection exclusively. The inspection by the government *90authorities was some evidence tending to show that the defendants exercised reasonable care, but was not conclusive; it was still a question of fact for the jury, and the jury were properly instructed on this point.
There was no error in refusing the first and third additional requests of the defendants. The subject matter was discussed by the judge in the charge, and the defendants’ rights were fully protected. The jury found that water hammer existed, that the valve blew out because of a defect, and that the defendant was negligent.
We find no error in the conduct of the trial.

Exceptions overruled.